EXHIBIT 10.2

 

Name of Employee:

   No. of Shares:     

     Exercise Price:     

VALLEY NATIONAL BANCORP

NONQUALIFIED STOCK OPTION AGREEMENT

VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this
             day of                         , 200    , (the “Option Date”)
hereby grants to              (the “Employee”), an employee of the Company or a
subsidiary thereof, pursuant to the Company’s 2009 Long-Term Stock Incentive
Plan (the “Plan”), an option to purchase shares of the Common Stock, no par
value, of the Company (“Common Stock”) in the amount and on the terms and
conditions hereinafter set forth.

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Terms not defined herein have the meanings set forth in the Plan. In
the event of any conflict between the terms of this agreement and the Plan, the
terms of the Plan shall govern.

2. Grant of Option. The Company hereby grants to the Employee the option (the
“Option”) to purchase all or any part of an aggregate of              shares of
Common Stock (“Shares”) on the terms and conditions herein set forth.

3. Purchase Price. The purchase price of the shares of Common Stock subject to
the Option shall be $             per share subject to adjustment as provided in
Section 10 below.

4. Terms of Option. (a) Vesting. This Option shall not be exercisable until the
dates shown below:

Notwithstanding the foregoing vesting schedule, upon the death or Retirement (as
such term is defined in the Plan) of the Employee, all options shall become
immediately exercisable.

(b) Final Termination. Notwithstanding anything to the contrary set forth
herein, the Option shall no longer be exercisable 10 years and one day from the
date hereof or such shorter as is prescribed in the Plan or in this Agreement.

5. Restrictions. This Option is subject to all the terms and conditions set
forth in the Plan including, but not limited to, the following:

(a) This Option is not transferable, as provided in Section 6(c) of the Plan;



--------------------------------------------------------------------------------

(b) This Option may be exercised for a period of up to two years, and in no
event for a period of less than one year, after the Employee dies, as provided
in Section 6(g)(1) of the Plan;

(c) This Option lapses upon the termination of employment if the termination is
by the Company or by a subsidiary for Cause or is by the Employee (other than
due to the Employee’s Retirement), as provided in Section 6(g)(2) of the Plan;

(d) This Option lapses at the conclusion of the remaining term of the Option and
no event including the death of the Employee shall extend the exercise period
beyond such date (as defined in the Plan);

(e) This Option lapses 90 days after the termination of Employee’s employment if
the termination is for any reason other than Cause, Retirement, death or
termination by the Employee (other than for Retirement), as provided in
Section 6(g)(4) of the Plan; and

(f) This Option may be exercised by the designated beneficiaries of the
Employee, as provided in Section 17(c) of the Plan.

6. Exercise. This Option shall be exercised by notice to the Company,
accompanied by full payment, as set forth in Section 6(e) of the Plan. A sample
form to be used in exercising this Option is attached.

7. Accelerated Stock Options. With respect to an Employee who was at any time a
named executive officer (as determined under Item 402 of Regulation S-K of the
Exchange Act), this Option is subject to all the terms and conditions set forth
in the Plan regarding Accelerated Stock Options including, but not limited to,
the following:

 

  a. The retention requirements as provided in Section 6(g) of the Plan; and

 

  b. The inclusion on any certificate issued by the Company for Shares obtained
upon the exercise of the Option of a legend restricting transfer of Shares
subject to the retention requirements as provided in Section 6(g) of the Plan.

8. Tax Treatment Upon Exercise. The Option is a “Nonqualified” Option and is not
intended to be an incentive option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended. The income tax implications of your
receipt of a nonqualified stock option and your exercise of such an option
should be discussed with your tax counsel.

9. Securities Law Restrictions. The Company is under no obligation to file a
registration statement under the Securities Act of 1933 with respect to the
Shares to be received upon exercise of the Option. As provided by Section 16(f)
of the Plan, unless a registration statement under the Act has been filed and
remains effective with respect to the Shares, the Company shall require that the
offer and sale of such Shares be exempt from the registration provisions of the
Act. As a condition of such exemption, the Company shall require a
representation and undertaking, in form and substance satisfactory to counsel
for the Company, that the optionee is acquiring the Shares for his own account
for investment and not with a view to the distribution or resale thereof and
shall

 

2



--------------------------------------------------------------------------------

otherwise require such representations and impose such conditions as shall
establish to the Company’s satisfaction that the offer and sale of the Shares
issuable upon the exercise of the Option will not constitute a violation of the
Act or any similar state act affecting the offer and sale. If the Shares are
issued in an exempt transaction, the Shares shall bear the following restrictive
legend:

“These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”

10. Restrictions on Transfer. This Option shall not be transferred, assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. In the event the terms of this paragraph are not complied with
by the Employee, or if the Option is subject to execution, attachment or similar
process, this Option shall immediately become null and void.

11. Anti-Dilution Provisions. If prior to expiration of the Option there shall
occur any change in the outstanding Common Stock of the Company by reason of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation, recapitalization, reorganization, liquidation, subscription
rights offering, or the like, and as often as the same shall occur, then the
kind and number of shares subject to the Option, or the purchase price per share
of Common Stock, or both, shall be adjusted by the Compensation Committee in
such manner as it may deem equitable, the determination of which shall be
binding and conclusive. Failure of the Compensation Committee or Board to
provide for any such adjustment shall be conclusive evidence that no adjustment
is required. The Company shall have the right to engage a firm of independent
certified public accountants, which may be the Company’s regular auditors, to
make any computation provided for in this Section, and a certificate of that
firm showing the required adjustment shall be conclusive and binding.

12. Acceptance of Provisions. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.

13. Notices. Except as specifically provided in the Plan or this Agreement, all
notices and other communications required or permitted under the Plan and this
Agreement shall be in writing and shall be given either by (i) personal delivery
or regular mail, in each case against receipt, or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the cases referred to in clause
(i) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communications to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to the Employee at
his last address appearing on the records of the Company or, in each case, to
such other person or address as may be designated by like notice hereunder.

 

3



--------------------------------------------------------------------------------

14. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to their subject matter,
and this Agreement cannot be changed except by a writing executed by both
parties. This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.

 

VALLEY NATIONAL BANCORP By:       (Employee)

 

4



--------------------------------------------------------------------------------

FORM FOR EXERCISING NONQUALIFIED STOCK OPTION

                            , 200    

Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07474

Attn.:                                 

I am (check one)

         an employee of Valley National Bancorp and/or its subsidiaries (the
“Company”)

         a former employee of the Company

         the designated beneficiary of an employee of the Company

and, as such, I am entitled to exercise the option (the “Option”) granted
pursuant to the attached Valley National Bancorp Nonqualified Stock Option
Agreement (the “Agreement”).

I wish to exercise the Option to acquire              shares of the Company’s
Common Stock (“Shares”) at the exercise price of $            , as set forth in
the Agreement. My total payment representing the exercise price and the
withholding tax which I must pay to you in connection with the exercise of the
option is enclosed.

(Check one to indicate whether you are paying in:)

 

         Cash

 

         Check made payable to Valley National Bancorp

 

         Other shares of the Company’s Common Stock (only with permission of the
Company)

            By having shares of the Company’s Common Stock that would otherwise
have been delivered upon exercise of an Option withheld by the Company (only
with permission of the Company)

 

         Other (only with permission of the Company)

If the Shares I acquire hereby have not been registered for sale under the
Securities Act of 1933, as amended (which the Company is under no obligation to
do), I represent to you that I am acquiring the Shares for investment purposes
only and not with a view to distribution and I authorize you to place an
appropriate restrictive legend on the certificates representing the Shares.



--------------------------------------------------------------------------------

Please make a notation on the Agreement to evidence my exercise of the Option as
set forth and return the Agreement (if any Options remain thereunder), along
with a certificate representing the shares, to me at the address below.

 

   SIGNATURE    (PRINT NAME)       (PRINT ADDRESS)

 

2